COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-303-CR


RACHEL N. DAY                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

      FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Rachel N. Day appeals from the trial court’s revocation of her

community supervision for driving while intoxicated. At an abatement hearing

in the trial court on June 23, 2009, Day orally and in writing expressed her

desire that we dismiss the appeal.     Accordingly, on our own initiative, we




     1
         … See Tex. R. App. P. 47.4.
suspend the requirements of rule 42.2(a) of the rules of appellate procedure,

and we dismiss the appeal. See Tex. R. App. P. 2, 42.2(a), 43.2(f).




                                         TERRIE LIVINGSTON
                                         JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 16, 2009




                                     2